IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2273 Disciplinary Docket No. 3
                                         :
JAMES P. KENNEDY                         :   Board File No. C2-16-181
                                         :
                                         :   (United States District Court for the
                                         :   Eastern District of Pennsylvania,
                                         :   No. 2:13-CR-218)
                                         :
                                         :   Attorney Registration No. 86614
                                         :
                                         :   (Bucks County)



                                     ORDER


PER CURIAM:



       AND NOW, this 23rd day of June, 2016, having received no response to a rule to

show cause why James P. Kennedy should not be placed on temporary suspension, the

Rule is made absolute.     James P. Kennedy is placed on temporary suspension

pursuant to Pa.R.D.E. 214(d)(2), and he shall comply with all the provisions of

Pa.R.D.E. 217.